DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2021 and 02/02/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of records fails to anticipate or render obvious a coil-in-coil spring comprising: a continuous wire including a first portion having a first spring constant, an upper end convolution and a first plurality of helical intermediate convolutions extending from the lower end of the intermediate convolutions to the upper end convolution; a second spring portion positioned within the first spring portion, having a second spring constant greater than the first spring constant and a height less than the height of the outer coil and a second plurality of helical intermediate convolutions extending from the lower end of the second spring portion to the upper end convolution of the second spring portion; and a third spring portion having a conical shape and various spring constant, wherein the third spring portion is less than the second spring constant and positioned either: at an upper end of the second spring portion and within the first spring portion or, at an upper end of the first spring portion; wherein the third spring portion having a third plurality of convolutions of differing diameter; wherein the third plurality of convolutions is less than the first plurality of helical intermediate convolutions and is less than the second plurality of helical intermediate convolutions, and the third spring portion 
     Regarding claim 12, the prior art of records fails to anticipate or render obvious a coil-in-coil spring comprising: a continuous wire including a first portion having a first spring constant, an upper end convolution and a first plurality of helical intermediate convolutions extending from the lower end of the intermediate convolutions to the upper end convolution; a second spring portion positioned within the first spring portion, having a second spring constant greater than the first spring constant and a height less than the height of the outer coil and a second plurality of helical intermediate convolutions extending from the lower end of the second spring portion to the upper end convolution of the second spring portion; and a third spring portion having a conical shape and various spring constant, wherein the third spring portion is less than the second spring constant and positioned above the second spring portion and both the second spring portion and the third spring portion disposed within the first spring portion; wherein the third spring portion having a transition convolution and at least two convolutions of differing diameter; wherein the at least two convolutions is less than the first plurality of helical intermediate convolutions and is less than the second plurality of helical intermediate convolutions, and the third spring portion deactivating during compression of the coil-in-coil spring so that the first spring portion, or both the first and second spring portions remain active. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/MAHBUBUR RASHID/            Examiner, Art Unit 3657